Title: From Thomas Jefferson to Thomas Pinckney, 20 March 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Mar. 20. 1793.

The death of Mr. Barclay having rendered it necessary to appoint some other person to proceed to Algiers on the business of peace and ransom, the President has thought proper to appoint Colo. Humphreys, and to send on Capt. Nathaniel Cutting to him in the character of Secretary, and to be the bearer of the papers to him. I am to ask the favor of you to communicate to Colo. Humphreys whatever information you may be able to give him in this business, in consequence of the agency you have had in it. I have given him authority to draw in his own name on our bankers in Amsterdam for the money deposited in their hands for this purpose according to the letter I had the honor of writing to you July 3. 1792. I have now that of assuring  you of the sincere sentiments of esteem & respect with which I am Dear Sir Your most obedt. & most humble servt

Th: Jefferson

